EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 6, “the other” has been replaced with --an other--.
Claim 4, line 2, ““a pulse” has been replaced with --the pulse--.
Claim 11, line 7, “the other” has been replaced with --an other--.
Claim 13, line 2, “a pulse” has been replaced with --the pulse--.
Claim 16, line 6, “the other” has been replaced with --an other--.
Claim 18, line 2, “a pulse” has been replaced with --the pulse--.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a computer-implemented method, as detailed by the claims. Specifically, the prior art fails to disclose controlling an exposure of a camera to generate a first image of the particular fish during a pulse of one of the red light or the blue light during an initial pair of the light pulses, not generate an image during a pulse of the other of the red light or the blue light during the initial pair of the light pulses as well as during one or more succeeding pairs of the light pulses, and generate a second image of the particular fish during a pulse of the other of the red light 
In regard to the claims, the prior art of record, Sandvik et al. (WO 2020180188) teaches a computer-implemented method comprising: illuminating one or more fish with pairs of light pulses that each include a pulse of red light and a pulse of blue light (Fig. 3 and Paragraph [0048]-[0050], where there are pairs of light pulses from lights 110 and 150 
The further prior art of record, Howe et al. (U.S. Pub. 20200288679), teaches the one or more fish are contained within a fish pen or a fish run (Fig. 2 and Abstract, where the fish are contained in a fish pen 40); the light pulses within a pair of light pulses are activated in discrete time intervals without an overlap period (Paragraph [0080], where the light pulses are activated in periodic and discrete time intervals without overlap); elements of illuminating one or more fish or generating an image of one or more fish are informed by machine learning (Paragraphs [0101] and [0114], where elements of generating the image of one or more fish are informed by machine learning); elements of sea lice detection are 
The further prior art of record, Kurt et al. (U.S. Pub. 20180027637), teaches light pulses with a rate of light pulses greater than 60 Hz (Paragraphs [0017], where the light pulses have a rate of up to 70 Hz). However, Kurt et al. fails to teach or suggest controlling an exposure of a camera to generate a first image of the particular fish during a pulse of one of the red light or the blue light during an initial pair of the light pulses, not generate an image during a pulse of the other of the red light or the blue light during the initial pair of the light pulses as well as during one or more succeeding pairs of the light pulses, and generate a second image of the particular fish during a pulse of the other of the red light or the blue light during a subsequent pair of the light pulses. Sandvik et al. as modified by Howe et al. and Kurt et al. fail to cure all of the deficiencies of Sandvik et al. noted above.
In conclusion, the prior art of record fails to teach or suggest controlling an exposure of a camera to generate a first image of the particular fish during a pulse of one of the red a pulse of one of the red light or the blue light during an initial pair of the light pulses, not generate an image during a pulse of the other of the red light or the blue light during the initial pair of the light pulses as well as during one or more succeeding pairs of the light pulses, and generate a second image of the particular fish during a pulse of the other of the red light or the blue light during a subsequent pair of the light pulses would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, it would be undue hindsight reconstruction and rebuilding of the applicant’s invention to modify Sandvik et al., Howe et al., or Kurt et al. to have the aforementioned limitations, since there is no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant's disclosure as it pertains to the current state of the art of imaging and lighting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647